Citation Nr: 1633732	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-20 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2005 to June 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in December 2015 when it was remanded for additional development.  
The Board notes that the matter of entitlement to service connection for narcolepsy was also before the Board in December 2015.  In a March 2016 rating decision, service connection for idiopathic hypersomnia was granted and associated with his already service-connected obstructive sleep apnea.  As this was a full grant of benefits sought on appeal with respect to this issue, it is no longer in appellate status.  


FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as PTSD, is related to service.  


CONCLUSION OF LAW

The criteria for service connection PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he developed PTSD after he was involved in a motor vehicle accident in service.  At the time of the accident, the Veteran was serving as an vehicle instructor.  A trainee exceeded the speed limit and ran into another vehicle, resulting in the Veteran himself and several other trainees being thrown forward in the vehicle, sustaining injuries.  As a result of the trauma associated with this incident, the Veteran believes that he is entitled to service connection for PTSD.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a veteran's fear of hostile miliary or terrorist activity.  38 C.F.R. § 3.304(f).  

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  

The Veteran's service treatment records include an October 2010 record that noted a history of present illness which included depression, and a November 2011 treatment record from Dr. A.N. that noted that on review of systems, the Veteran endorsed experiencing anxiety, depression, stress, and mood change.  His DD Form 214 reflects that his military occupational specialty was motor transport operator.  

The Veteran underwent VA mental health examination in February 2013.  At the time of the examination, the Veteran reported that he began to experience symptoms of anxiety, irritability, and mood changes before his discharge from service, and that he received treatment for these complaints in November 2011.  The Veteran also reported a history of childhood physical and sexual abuse, the re-experiencing of which had worsened in the last few years.  The Veteran's reported stressors included the above-noted motor vehicle accident during training, and the belief that he was going to die at that time, and resulting nightmares of the event.  The examining clinician diagnosed the Veteran with PTSD.  The examiner noted that although the Veteran had a history of childhood trauma, it is generally thought that early trauma causes individuals to be more vulnerable to later traumas such as those this Veteran experienced in his military service.  In addition, the examiner opined that it was clear that despite having some re-experiencing and hypervigilance around his childhood trauma, he also had clinically significant symptoms that were caused by the accidents he was involved in and witnessed in the Army.  

Here, the service treatment records document anxiety, depression, stress and mood changes.  While there is no record of the alleged motor vehicle accident, the Board notes that such an accident does appear to be consistent with the circumstances and conditions of the Veteran's service, considering that his DD Form 214 reflects that his military occupational specialty was motor transport operator.  In addition, the Board has no reason to question the credibility of the Veteran in this matter.  Accordingly, the occurrence of an in-service stressor is established in this claim.  

The remaining question before the Board therefore is whether the Veteran's currently diagnosed PTSD is related to this in-service stressor.  Significantly, the only competent evidence addressing this matter is the opinion provided by the  February 2013 VA examiner who found that the Veteran's PTSD was related to the aforementioned motor vehicle accident.  As a diagnosis of PTSD provided by a mental-health professional must be presumed, unless there is evidence to the contrary, to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, the Board finds that service connection for PTSD is warranted.  See Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  

ORDER

Service connection for PTSD is granted.  



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


